DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
Election/Restrictions
Claims 1-3 & 8-18 are allowable. The restriction requirement between Species A & Species B, as set forth in the Office action mailed on October 30, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, Claims 4-6, directed to species B remains withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on June 17, 2021.
The application has been amended as follows:
Claim 1 is amended to read as:
An endoscopic treatment tool, comprising: a sheath configured to be inserted into a treatment tool insertion channel of an endoscope; a treatment portion inserted into the sheath a manipulation main body configured to manipulate the sheath and the treatment portion a distal end-fixing portion configured to be fixed to a proximal end side- opening portion of the treatment tool insertion channel and the distal end-fixing portion being provided at the manipulation main body; an intermediate portion connected to the sheath, the intermediate portion being slidably connected to the distal end-fixing portion, the intermediate portion being provided at the manipulation main body, and the intermediate portion being configured to adjust a protruding length of the sheath from a distal end of the treatment tool insertion channel, a fixing member being configured to fix a position of the intermediate portion with respect to the distal end-fixing portion in a direction of a longitudinal axis a support member configured to support the fixing member, the support member being configured to be rotatable around the longitudinal axis with respect to the distal end-fixing portion and the intermediate portion, the support member being rotatably engaged with a member disposed on an outer side among the distal end-fixing portion and the intermediate portion, and the support member being configured to fix the fixing member at an arbitrary position of the manipulation main body in a circumferential direction; a slider configured to advance and retract in the direction of the longitudinal axis with respect to the manipulation main body, the slider being configured to cause the treatment portion to protrude from and retract into the sheath; a stopper configured to advance and retract in the direction of the longitudinal axis with respect to the manipulation main body, the stopper being further configured to restrict advance of the slider by being locked to the manipulation main body; a claw provided at the stopper; and a rack in which a plurality of teeth are arranged along the longitudinal axis, the rack being configured to engage with the claw to fix a position of the stopper with respect to the manipulation main body, and the rack provided at the manipulation main body.
Claim 11 is amended to read as:
An endoscopic treatment tool, comprising: a sheath configured to be inserted into a treatment tool insertion channel of an endoscope; a treatment portion inserted into the sheath; a manipulation main body configured to manipulate the sheath and the treatment portion; an intermediate portion provided at the manipulation main body, and the intermediate portion being configured to advance and retract the sheath in a direction of a longitudinal axis; a fixing member configured to restrict advance and retract of the sheath in the direction of the longitudinal axis; a support member configured to support the fixing member, and the support member being configured to be rotatable around the longitudinal axis with respect to the intermediate portion; a slider configured to advance and retract the treatment portion in the direction of the longitudinal axis with respect to the sheath; a stopper configured to restrict advance and retract of the treatment portion in the direction of the longitudinal axis with respect to the sheath; a claw provided at the stopper; and a rack in which a plurality of teeth are arranged along the longitudinal axis, and the rack being configured to engage with the claw to fix a position of the stopper with respect to the manipulation main body, and the rack provided at the manipulation main body.
Response to Arguments
Applicant’s arguments, see Pages 10-12, filed June 15, 2021, with respect to the rejections of Claims 1-3 under 35 U.S.C. § 103 have been fully considered and are persuasive in light of amendments to the claims. 
The rejections under 35 U.S.C. § 103 of Claims 1-3 has been withdrawn and Claims 1-3 & 8-18 are allowable due to the amendments to the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795     

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795